TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00787-CV



                                Andrew Lloyd Kurr, Appellant

                                                 v.

         W. Kelly Vandever Trustee, W. Kelly Vandever Revocable Trust, Appellee



            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       NO. C-1-CV-13-009554, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Andrew Lloyd Kurr filed a notice of appeal on November 22, 2013. On

April 15, 2014, the clerk of this Court sent a letter notifying Kurr that the clerk’s record was

overdue and requesting that Kurr make payment arrangements for the clerk’s record and submit

a status report regarding this appeal. The overdue-record notice also informed Kurr that failure to

make payment arrangements or respond to the Court’s notice by April 25, 2014, could subject this

appeal to dismissal for want of prosecution.

               To date, Kurr has not responded to the notice, the clerk’s record in this cause has not

been filed, and the district clerk has not received any payment. Accordingly, we dismiss this appeal

for want of prosecution. See Tex. R. App. P. 42.3(b).
                                           __________________________________________

                                           Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Prosecution

Filed: May 22, 2014




                                              2